 268DECISIONSOF NATIONALLABOR RELATIONS BOARDPassaic,Morris, Sussex&Bergen Counties Newspa-per Printing Pressmen'sUnion No. 60,affiliatedwith International Printing Pressmen and Assist-ants'Union of North America,AFL-CIO, andJames SchofieldandThe Passaic Daily News, trad-ing as the Herald-News. Case 22-CB-1517meted out. Accordingly, we find, contrary to the TrialExaminer, that the Respondent did not violate Section8(b)(1)(A) of the Act by imposing a fine on John Big-gers and shall dismiss this allegation of the complaint.ORDERMay 5, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn December 31, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged incertain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearings and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner with the following modification.The Trial Examiner found that the Respondent vi-olated Section 8(b)(1)(A) of the Act by imposing anunreasonably excessive fine on its member, John Big-gers, for working during a strike at the Passaic DailyNews, trading as The Herald-News, Biggers' place ofemployement. For the reasons more fully explicated inArrow DevelopmentCo.,' which issued after the TrialExaminer's Decision herein, we disagree with the TrialExaminer's finding of a violation of the Act based onthe fine. In that case the Board held that where, as here,a fine is imposed to implement a legitimate union rulewhich is not in conflict with any policies of the Act, theBoard is without authority to set the amount of the fineor otherwise to evaluate the fairness of the discipline'In the absence of exceptions thereto, weadoptpro formathe TrialExaminer's findingsthat theRespondent violated Section 8(b)(1)(B) byfining supervisorsNiland andWiedemann for workingduring a work stop-page.IInternational Associationof Machinistsand AerospaceWorkers, AFL-CIO, Local Lodge No. 504 (ArrowDevelopmentCo.),185 NLRB No. 22.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Passaic, Morris, Sussex &Bergen Counties Newspaper Printing Pressmen's Un-ion No. 60 affiliated with International Printing Press-men and Assistants' Union of North America, AFL-CIO, and James Schofield, their officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as so modified:1.Delete paragraph 1(c).2. In paragraph 2(b) delete the words "Michael Ni-land, Jr., and John Biggers" and substitute therefor thewords "and Michael Niland, Jr."3. In footnote 10 of the Trial Examiner's Decision,substitute "20" for "10" days.4. Substitute the attached Appendix for the TrialExaminer's Appendix.NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to refer Michael Niland,Jr., and John Biggers for employment to employ-ers within the territorial jurisdiction of Local 60,in accordance with our customary practice of ref-erral.WE WILL NOT fine or otherwise discipline War-renWiedemann or Michael Niland, Jr., or anyother supervisor of the Passaic Daily News, trad-ing as the Herald-News, if said supervisor is ormay become a representative of the Herald-Newsfor the purpose of collective bargaining or the ad-justment of grievances.WE WILL make Michael Niland, Jr., and JohnBiggers whole for any loss of pay they may havesuffered because we refused to refer them for em-ploymentwith an employer other than theHearald-News.WE WILL rescind any and all fines imposed onWarren Wiedemann and Michael Niland, Jr., be-cause they worked during a work stoppage orstrike called at the Herald-News on May 16. WEWILL remit to the above-named members anysums paid toward such fines.190 NLRB No. 38 PRINTING PRESSMEN'S UNION NO. 60269WE WILLcorrect all union minutes and otherrecords to show that said fines have been rescindedand WEWILLnotify said members that such ac-tion has been taken.PASSAIC, MORRIS,SUSSEX AND BERGENCOUNTIES NEWSPAPERPRINTING PRESS-MEN'S UNION No. 60,AFFILIATED WITHINTERNATIONALPRINTINGPRESSMEN ANDASSISTANTS' UNIONOF NORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Building,16th Floor, 970 Broad Street,Newark, New Jersey 07102, Telephone 201-645-2100.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEJOHN F. FUNKE,Trial Examiner:Upon a charge filed June19, 1969,by ThePassaic Daily News, trading as The Herald-News, herein the Employer,against Passaic,Morris, Suffex,and Bergen Counties Newspaper Printing Pressmen'sUnionNo. 60 and James Schofield,herein Local 60 or Schofield orcollectively as the Respondents,the General Counsel issuedcomplaint alleging Respondents,by refusing to refer certainemployees to work as substitute employees and by finingcertain union members, including supervisory employees ofthe Employer, violated Section 8(b)(1) (A) and (B).The answer of Respondents denied the commission of anyunfair labor practices.This proceeding, with all parties represented, was heard byme at Newark, New Jersey, on November 5, 1969.At the conclusion of the hearing the parties were givenleaveto file briefs and a brief was received from the GeneralCounsel in December 1969.Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE EMPLOYERThe Employer is a New Jersey corporation having its plantand principal place of business at Passaic,New Jersey, whereitpublishes The Herald-News. The Herald-News is a dailynewspaper subscribing to various interstate news services in-cluding The Associated Press and United Press International.It publishes syndicated features,including columns from TheChicago Daily News and King Features,and advertises na-tionally sold products.In the course of a representative year the Employer re-ceives and purchases materials valued in excess of $50,000transported in interstate commerce to Passaic from placesoutside the State of New Jersey.The Employer is engaged in commerce within the meaningof the Act.II.LABOR ORGANIZATION INVOLVEDLocal 60 is a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICESA. Findings of Fact1.BackgroundOn or about April 30, 1969, the Employer and Local 60executed a collective-bargaining agreement(General Coun-sel's Exhibit No. 2) covering the Employer's pressroom em-ployees. The contract expiration date wasApril 13, 1970.The complaint alleges and Respondents admit that at alltimes material herein Warren Wiedemann and Michael Ni-land, Jr., were employed by the Employer as pressroom fore-man and assistant pressroom foreman and were supervisorswithin themeaningof the Act, that JohnBiggers was anemployee of the Respondent,and that Wiedemann,Niland,and Biggers were members of Local 60.At or about the times set forth the following named personsoccupied the position of chapel chairman for the unit coveredby the collective-bargaining agreement:Walter Walsh-April 30, 1969, to May 17, 1969.Robert Forbes-May 17, 1969, to May 27, 1969.Robert Langen-May 27,1969, to the date of hearing.At all times material herein James Schofield was presidentof Local 60.Respondents admit thatWalsh, Forbes,Langen,and Schofield acted as agents for Local 60.2.The work stoppageOn May 16, the Employer, through Wiedemann, requesteda substitute apprentice pressmen from Local 60. Local 60 sentan apprentice named Travis who was unacceptable to Weide-mann.'Weidemann told Travis to stop working and askedWalsh, then chapel chairman, for another apprentice or fora journeyman.Walsh told Wiedemann he had instructions touse Travis and then made a telephone call. When he returnedhe told Wiedemann Travis would work or no one wouldwork. Wiedemann then polled the pressroom employees andonly Niland and Biggers agreed to work.The dispute wassettled that morning and the men returned to work about 11a.m.Wiedemann's only explanation was that he wanted a regular apprenticeand did not want Travis. He therefore objected to Travis working at anytime. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The refusal to referThe complaintallegesand I find that it was the practice torefer pressroom employees to substitute work on other shiftsat other printing establishments when such work was availa-ble.Referrals would be made by the chapel chairman. Com-plaint furtherallegesthat following the work stoppage onMay 16, Local 60, through its chapel chairman, refused toreferWiedemann, Niland, and Biggers to substitute em-ployees and that said refusal resulted from their failure toparticipate in the work stoppage of May 16.Wiedemann testified that on a day about two weeks afterthe work stoppage he was in the pressroom when ChapelChairman Langen asked an employee named Reuther if hewanted to work out and Reuther declined. Biggers offered toaccept the work but was told he was not allowed to work out.Wiedemann then offered to take the work and was told hecould not go because he, too, had been a bad boy. Wiedemannalso testified that the only reason he had offered to accept wasto find out the reason why he could not work and that hewould not have gone had the work been offered.' Wiede-mann's name never appeared on the referral list.John Biggers testified that he had been employed by theEmployer from some 19 years as a journeyman pressman andthat during the period from January 1, 1969, until May 16 hehad worked at the Newark News, Matzners, and the Patter-son News upon referral from the chapel chairman. He wasreferred when his name came up on the chairman's list ofpressroom employees. If he refused "R" was placed oppositehis name and he went to the bottom of the list and if heaccepted he was marked "A" and presumably went to thebottom of the list. Under ordinary circumstances an em-ployee's name would be reached about once a week.On May 16 he reported for and went to work when Wiede-mann told him the pressroom would be working. Prior toworking, however, he was told by Walsh, then chapel chair-man, that if the boy (Travis) did not go to work no one wentto work. The othermen went towork about11 a.m. Duringthe period Biggers was working he was told by Jim Sherlock,vice-president of Local 60, to tear up his "book," he wasfinished. The following week he was told by Walsh that hecould not work out any more because he had worked on May16. Biggers was not asked to work out again until September.Biggers testified that on or about May 1 he received acontract for hauling newsprint for the Employer and thatReuther helped him with hauling, which was done after hisshift in the pressroom was finished.On cross-examination Biggers was asked how many timeshe had worked out during the period January to May. Histestimony on this point, which I consider ambiguous, reads:Q.Mr. Biggers, how many times did you work outprior to May 16th?TRIAL EXAMINER: Let's start with January 1st.THE WITNESS: January 1st, quite often.Q. In January, how many times did you work out?TRIAL EXAMINER:Isn't thissubject to factual proof?Does any one have the days?MR. KOBELL: I believe it can be produced.TRIAL EXAMINER: That would solve it. Otherwise itis purely speculative. He did testify to once a week. Thatwas just approximate.MR. PARSONNET: Well, I would like to find out hisestimate.'Wiedemann had not accepted referral since he had become pressroomforeman and did work outside.TRIAL EXAMINER: That was his estimate. Go ahead.You try to get, too.Q. In January how many times did you work out?MR. KOBELL: Your Honor, I think it is impossible toask the witness how many times he worked out in Janu-ary.TRIAL EXAMINER: You asked.MR. KOBELL: I asked him how many times in the en-tire period of time. I think to guesstimate is impossible.MR. PARSONNET: Let's leave it up to him.MR. KOBELL: He can answer if he knows, he shouldbe told.TRIAL EXAMINER: There's nothing tough about say-ing I don't remember or I do.THE WITNESS: I worked quite often.Q. In January, do you know how many times?A. In January-I can't pick the months out. I knowIworked in Newark one night during that period.Q. Did you work often in February?A. Yes, as my turn came up.Q. Now, what about March, did you work often then?A. I believe I did.Q. What would you consider often, how many times?A. Once a week.Q. In April, did you work often then?A. It's hard to remember.Q. And you don't remember, is that it?A. That's right.Q. What about in May. Did you work at all in May?A. May I didn't work.TRIAL EXAMINER: Really, this is a question thatarises, if it does, comes up in compliance where you needsome basis for making a factual determination. Itcouldn't possibly be based on this testimony.MR. PARSONNET: Well, no. The witness admitted thathe did not work at all in May.TRIAL EXAMINER: That's something, yes.Q. Did you workat all in June?A. No, because I wasn't asked.Q. Did you work at all in July?A. No.Q. In August?A. No. Because I wasn't asked.Q. In September did you work at all?A. No.Q. In October did you work at all?A. No.He further testified on cross-examination that his haulingwork occupied 3 to 4 hours a day plus weekends but deniedtelling any union representative that he did not want substi-tute work because he was making enough money with hiscontract. Biggers admitted that he was asked to do substitutework in September and that he refused and that he hadrefused substitute work since that date.Michael Niland testified that he had been employed by theEmployer for 7 years, that he was assistant pressroom fore-man, and that he worked out at the Patterson News andMatzners. His estimate of the time he worked out during theperiod January to May was once a week. On May 16 hereported to work and went to work, although Walsh toldthem that if Travis did not work no one would work. Duringthe period he was working he testified that James Schofield,president of Local 60, asked him why he was working andthat when he told Schofield he was a company man Schofieldwalked upstairs and said nothing. No union representativetold him he would be fined or disciplined for working duringthis time. He was, however, told the next week by Walsh thatbecause of his action taken on Friday (the day of the stop- PRINTING PRESSMEN'S UNION NO. 60271page) he would not be "booked out." Later Niland askedDave West, chapel chairman at Matzners, if he could workout in his shop and was told that he (West) had orders notto book him. After the May 16 stoppage Niland was askedby the chapel chairman in June if he wanted to work out andthat he replied that there was a labor case against the Uion(Local 60) and that he was told not to work out-not to upsetthe apple cart until the case was finished. Niland testified thathe was told to give this answer by "someone upstairs" in thehierarchy of the Employer.On cross-examination Niland testified that he worked outduring January and perhaps two or three times in March andonce or twice in April. In May he did not work out at all. Healso testified that during that summer he had disability (onelung) which made it difficult to make him work indoors. Hetestified that he had acquired a landscaping business and thathe very seldom worked out during the summer and that hehad told the union representative this. Having been told thathe was a "bad boy" immediately after May 16 he did not askto be booked out but was told by Langen in July or Augustthat he could not be booked out. This testimony I find incontradiction with his testimony that he was asked to workout in June and refused.James Schofield, president of Local 60, testified that onMay 16 he received word from Walsh that Wiedemann hadrefused to permit Travis to go to work. He told Walsh to haveeveryone sit down until Travis was allowed to work and laterwas informed by Walsh that "three guys were working."Schoefield then went to the plant and, accompanied byWalsh, told the men what was going on and told Wiedemann,Biggers and Niland not to work. Nevertheless they continuedto work. Later agreement was reached between the Interna-tional and the Employer and the men returned to work.Schofield stated that he issued no orders that Wiedemann,Niland, and Biggers be given no referrals to outside work andthat none of them complained to him concerning any refusalto refer.Robert Forbes, chapel chairman at the Employer's plant,testified that it was understood that Wiedemann did not workout and that near the end of March Niland "advised us" thathe was going to do landscaping business in the nice weatherand could not take indoor (pressroom) work.As to Biggers, Forbes testified that he overheard a conver-sation between Walsh and Biggers during the first week inMay in whichBiggerstoldWalsh, when asked to work out,not to bother him with chicken feed-that he had too muchtime tied up in "the big money." This was during the periodwhen Biggers was working under his hauling contract.' Be-sides Biggers there were two other employees who did notwork out and were not referred, Supples and Stavish. (Stavishwould work only at the Newark News.) As to these em-ployees who never work out, an automatic "R" is placed aftertheir name on the referral list.Robert Langen, chapel chairman from about May 27 to thetime of hearing, testified that Niland told him he did not wantto work out because of his landscaping business and thatBiggers told him dunng early May he did not want to bebothered with chicken feed. As to the list, Landen said thatthree employees, Travis, Forbes, and Brennan always wantedto work out and were always asked first. If they were unavail-able he would call in the pressroom for volunteers. Biggers,he testified, was given a referral to the Patterson News onSeptember 30 but did not report. Landen never told eitherNilandor Biggersthat they could not work out, or toldBiggers he was a bad boy.'Forbes testified that he asked Biggers once or twice during the summerif he wanted to work out and "got a very terse no "Biggers, on recall, testified that he never told a chapelchairman that he did not want to work out because he hada better job but that since September he had been askedregularly if he wanted referral. He did not, however, acceptreferral at any time after September. In May he did not workout because he did not want the work.4.The finesThe issue of the fines is not in dispute. By letters of Novem-ber 5 (G. C. Exh. 3, 5, and 7) Wiedemann,Biggers, andNiland were notified that they would be placed in trial oncharges filed by James Schofield. The trial was set for June23 and none of the charged members appeared. By letterdated July 9 Wiedemann was notified that he had been fineda total of $1,200. (General Counsel's Exhibit 4.) By letters ofthe samedate Biggerswas notified that he was fined a totalof $2,000 and Niland that he had been fined $1,600. (GeneralCounsel's Exhibits 6 and 8.)In the lettersassessingthe fines all the members were foundguilty of violating the Local's Constitution and By-Laws' byviolating their Oath under Article IV of the Local's constitu-tion;ArticleIII, Section10 of the By-Laws; Article VII,Section 2 of the By-Laws and Article VIII, Section II of theBy-Laws. The issue of the justification for such fines is notbefore me. The issue is whether such fines violated Section8(b)(1)(A) and 8(b)(1)(B).B.Conclusions1.The refusal to referI find no violation of the Act in the one refusal to refer,testified to be Wiedemann, which occurred shortly after thestoppage.As Wiedemann himself admitted, he had notworked out forsome time,had nointentionof working outand other testimony reveals that this was well known to thechapel chairman. Under such circumstances it is difficult toembrace the action of the chapel chairman within the ordi-nary meaning of the words "restraint and coercion."Biggerstestified that at a time best fixed as the week afterthe work stoppage he was told by then Chairman Walsh thathe could not work out and that he was not asked to work outagain until September when he refused. Since Walsh waspresent at the hearing and did not testify I must accept Big-gers' testimony that he was refused referral on one occasion.,There is direct conflict between the testimony of Biggers andChairmen Forbes and Langen as to whether Biggers hadnotified them that he did not want referral work and was notoffered it for that reason or was refused referral because of hisfailure to obey union orders on May 16. This conflict I resolvein favor of Forbes and Langen, both of whom impressed meas credible witnesses. Referring to the testimony of Biggersas quoted,supra,I could not find that he worked duringeitherApril or May prior to the work stoppage. It is onlyreasonable to conclude, since there is no allegation that hewas not offered work during this period, that he preferred touse his extra time for his haulage business. This conclusionI find buttressed by the fact that he did not work in eitherSeptember or October, although asked, because he did notwant to.6G.C. Exh 9Biggers' testimony as to this refusal was corroborated by that of Wiede-mann,supra,except for the fact that Wiedemann testified that it was Lan-gen, notWalsh, who made the refusalIfind it difficult to believe that an employee working a full shift dunngthe day at the Employer's place of businessand engagedin hauling for 3 to4 hours thereafter and on Saturday and Sundays would have any timeavailable for working a second full-time shift. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDI would therefore find that Biggers was denied referral byChairman Welsh on one occasion but that he was not there-after denied referral by any chairman by reason of his refusalto join in the work stoppage on May 16. The refusal by WalshI find due to Biggers' refusal to join the work stoppage. I findthis single refusal sufficient to hold that Local 60 therebyviolated Section 8(b)(1)(A) of the Act.As in the case of Biggers I find the only evidence of re-straint and coercion against Niland occurred when Walshtold him that because of his action on May 16 he could notlonger be booked out. I credit the testimony of Forbes andLangen that he informed them that he preferred to work hislandscaping business when the weather permitted and did notwant outside work. This,again, is buttressed by Niland's owntestimony that he refused outside work in June, although hegave a different reason.'In finding a violation of Section 8(b)(1)(A) against Re-spondents the admission must be made that it is based onevidence as scant and meager as could be found. The TrialExaminer would recommenddismissalon the ground thatthe evidence isde minimisexcept for the fact that the Boardhas sustained violations of the Act on grounds no more sub-stantial.2.The finesThe fines imposed upon Wiedemann and Niland, super-visor-members of Local 60, fall within the ambit of theBoard's decisions inSan Francisco-Oakland Mailers' UnionNo. 18 (Northwest Publications, Inc.),172 NLRB No. 252,andToledo Locals Nos. 15-P and 272 of the Lithographers andPhotoengravers International Union, AFL-CIO (The ToledoBlade Company, Inc.),175 NLRB No. 173, and constituteviolations of Section 8(b)(1)(B) of the Act.' I so find.As to the fine imposed on Biggers, a more difficult questionis posed. The Board has pending before it decisions in at leastsix cases involving the union fine issue which have been de-cided by Trial Examiners since the decision of the U.S. Su-preme Court inN.L.R.B. v. Allis-Chalmers ManufacturingCompany,388 U.S. 175 (June 12, 1967.) These decisionsfollow:Booster Lodge No. 405, International Association ofMachinists and Aerospace Workers, AFL-Cio, (TheBoeing Company), Trial Examiner Ramey Donovan,December 30, 1968.Local 205, Lithographers and Photengravers Interna-tional Union, AFL-CIO (The General Gravure ServiceCo., Inc.), Trial Examiner Herbert Silberman, July 22,1968.Local 488, International Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, (UAW), Trial Examiner William Seagle, Au-gust 20, 1968.CommunicationsWorkers of America, Local 6135,Trial Examiner James T. Barker, May 12, 1968.Communications Workers of America, and its Local5550 (American Telephone and Telegraph Company),Trial Examiner Eugene Dixon, November 13, 1969.'Niland's testimony that he was told to refuse by someone in manage-ment because a labor case was pending can lead only to the inference thatthe Employer was anxious to support a finding of violation against Respond-ents.'Counsel for Respondents does not, apparently, contend that the finesdid not violate the Act and stated that the fines had been rescinded priorto the hearing. Notification of such rescission had not been received byeitherWiedemann or Niland at the time of the hearing.United Steelworkers of America, AFL-CIO and its Affi-liatedLocal 1114 (Harnischfeger Corporation), TrialExaminer Thomas A. Ricci, November 30, 1969.In addition to the foregoing, International Association ofMachinists and Aerospace Workers, AFL-CIO (Union Car-bide Corporation), was referred to the Board after a hearingby Trial Examiner Stone, December 1968.As to these cases, none of which provide clear guidance inthe absence of Board decision, Trial Examiner Donovanfound a violation inBoeingon the ground that the fine wasunreasonable; Trial Examiners Silberman and Seagle foundno violation on the authority ofAllis-Chalmers,-Trial Exam-iner Barker found a violation inCommunication Workersonthe ground the fine was unreasonable; Trial Examiner Dixonfound a violation inCommunication Workers, Local550 onthe ground no prior warning of a fine penalty had been giventhemember; Trial Examiner Ricci inHarnischfegerdis-missed on the ground, stated broadly, that the General Coun-sel failed to provea prima faciecase.With no Board decision relating to the divergent situationswhich have arisen sinceAllis-Chalmerseach Examiner musttake his own path. The Supreme Court has, of course, pointedout the many facets of fine penalties and the factors whichmay influence decision. Summarizing those which apply inthe instant case I find:(a)No claim has been made that the stoppage which oc-curred on May 16 was unlawful. It was, however, a spontane-ous action taken in protest against the Employer's refusal tohire an apprentice and not a planned strike.(b) The employee-member did work during the stoppage.(c)The stoppage lasted 3 hours, when it was settled byagreementbetween the Union and the Employer.(d) Biggers was not warned that he might be fined if heworked during the stoppage although he was directed not towork, together with the other employees, by CharimanWalsh.(e) Biggers knew he was violating a union rule by working.(f) Local 60 is, in the parlance of the Court, a strong union.(g) Biggers received notification of his trial and did notappear.(h) The contract between Local 60 and the employer con-tained no union-security clause; membership was voluntaryon the part of the employees.(i)For his refusal to join in the work stoppage of May 16Biggers was fined $2000. No court action for enforcement ofthe fine had been taken at the time of the hearing and thereisno evidence that the union procedures were irregular.The Court inAllis-Chalmerswithout passing specificallyupon the issue, referred at several times to "reasonable fines."Thus at page 183 the Court stated:Where the Union is strong and membership thereforevaluable, to require expulsion of the members visits a farmore severe penalty upon the member than a reasonablefine.At page 192:There may be some concern that court enforcement maypermit collection of unreasonably large fines. However,even where there is evidence that Congress shared thisconcern, this would not justify reading the Act to barenforcement of reasonable fines.At footnote 30 the Court added:It is not argued that the fines for which court enforce-ment was actually sought were unreasonably large.I canonly conclude that the Court by its use of the quotedlanguage left to the National Labor Relations Board the reso-lution of this problem. The decision of Trial Examiner Dono-van inBoeingwas issued December 30, 1968, so it does notappear the Board has met theissuewith alacrity. In the PRINTING PRESSMEN'S UNION NO. 60273absence of any indication of the Board's thinking on thisspecific issue and because I think it the issue on which thiscase must be resolved my finding will be based upon a purelysubjective reaction. I would hold that the imposition of a fineof $2000 -upon a union member for a refusal to take part ina work stoppage which lasted approximately 3 hours wasunreasonable. I would further hold that the imposition of anunreasonable fine in the circumstances of this case and thefindingsmade above constituted a violation of Section8(b)(1)(A) of the Act. No further explication seems requiredin view of the failure on the part of the Board to reach anydecision on the questions left unanswered byAllis-Chalmers.IV. THE REMEDYHaving found the Respondents engaged in certain unfairlabor practices it shall be recommended that they cease anddesist therefrom and take certain -affirmative action necessaryto effectuate the policies of the Act.It having been found that Respondents have unlawfullyrefused to refer Michael Niland Jr. and John Biggers foroutside employment in accordance with the common practiceof Local 60 it shall be recommended that Respondents refersaid Niland and Biggers for employement as pressroom em-ployees in accordance with said practice.It is also recommended that Respondent Local 60 makeNiland and Biggers whole for any loss of earnings they mayhave suffered by reason of the refusal of Respondents to referthem for outside employement as specifically found herein.Such loss of earnings shall be computed in the manner setforth inF.W.Woolworth Company,90 NLRB andIsisPlumbing & Heating Co.,138 NLRB 716.It shall also be recommended that Respondents rescind thefines imposed upon Wiedemann, Niland, and Biggers andgive notice to such rescission, in writing, to said Wiedemann,Niland, and Biggers.CONCLUSIONS OF LAW1.By fining Warren Wiedemann and Michael Niland, Jr.,for working during a work stoppage called by Local 60 onMay 16,1969, Respondents violated Section 8(b)(1)(B) of theAct.2.By fining John Biggers$2000 for working during thework stoppagecalled by Local 60on May 16,1969, Respond-ents violated Section8(b)(1)(A) of the Act.3.By refusing to refer Niland and Biggers for outsideemployement as found herein,Respondents violated Section8(b)(1)(A) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERIt is hereby recommended that Respondents Passaic, Mor-ris,Sussex & Bergen Counties Newspaper Printing Press-men's Union No. 60 and James Schofield, their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to refer Michael Niland, Jr., and John Biggersfor employement to employers within the territorial jurisdic-tion of Local 60otherthan the Passaic Daily News, tradingas the Herald-News.(b) Fining or otherwise disciplining Warren Wiedemann orMichael Niland, Jr., or any other supervisor of the Employer,as a member of Local 60, for the conduct of such ember asa supervisor of the Employer while said supervisor is or maybecome the selected representative of the Employer as itsrepresentative for the purpose of collective bargaining or theadjustment of grievances.(c) Fining John Biggers or any other member of Local 60an amount of money that constitutes an unreasonably largefine because said John Biggers or any other member of Local60 worked during a period when a work stoppage or strikehad been called by Local 60.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Respondent Local 60 shall make Michael Niland, Jr.,and John Biggers whole for any loss of earnings they mayhave suffered by reason of said Local 60's refusal to referthem for employement as found herein.(b) Rescind fines imposed upon Warrent Wiedemann, Mi-chael Niland, Jr., and John Biggers and notify said membersinwriting of the rescission of said fines and remit to saidmembers any sums which may have been paid toward saidfines.(c) Correct all minutes of union meetings and other recordsto show that said fines have been rescinded and inform saidmembers, in writing, that such action has been taken.(d) Post at its office and all meeting halls and at the officeof the Employer, the Employer willing, copies of the noticeattached hereto and marked "Appendix."9 Copies of saidnotice, on forms to be furnished by the Regional Director forRegion 22, after being signed by an authorized representativeof Respondent Local 60 and by Respondent James Schofield,shall be posted by Respondents immediately upon the receiptthereof, and maintained for 60 consecutive days thereafter inconspicuous places, including all places where notices tomembers are customarily posted and at the Employer's placeof business at all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to see thatsaid notices are not altered, defaced, or covered by othermaterial.(e) Notify the Regional Director for Region 22, in writing,within 20 days from the receipt of this Decision and Recom-mended Order what steps have been taken to comply there-with.10IT IS FURTHER RECOMMENDED that all allegations of thecomplaint not specifically found to have been in violation ofthe Act shall be dismissed.'In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided by Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes. In the event that theBoard's Order is enforced by a Judgment of a United States Court of Ap-peals, the words in the notice reading "Posted by Order of the NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."10In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order what steps Respondenthas taken to comply herewith."